*364Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about October 20, 2003, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motions were properly granted given no evidence that the elevator in question had ever previously or subsequently malfunctioned, and an expert’s affidavit in opposition that is pure speculation concerning the cause of the alleged malfunction (see Rodriguez v Davis Equip. Corp., 235 AD2d 222 [1997]). We have considered and rejected plaintiffs’ other claims. Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.